Citation Nr: 9914153	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-39 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected malaria.

2.  Whether the appellant's service during World War II is 
qualifying service for Department of Veterans Affairs (VA) 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to June 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from adverse rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the veteran's claims of entitlement 
to an increased evaluation for service-connected malaria and 
for entitlement to non-service connected disability pension 
benefits.


FINDINGS OF FACTS

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's period of recognized service, for VA 
purposes, is September 1, 1941 to June 30, 1946.

3. The veteran's malaria disease is asymptomatic.  There are 
no current findings of malaria associated with the claims 
file. 


CONCLUSIONS OF LAW

1. The veteran does not have qualifying service for non-
service connected disability pension benefits. 38 U.S.C.A. § 
107 (West 1991); 38 C.F.R. §§ 3.8, 3.9, 3.203 (1998).

2. The criteria for compensable disability evaluation for the 
veteran's service-connected malaria have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.31, 
4.88, Diagnostic Code 6304 (1995) and 38 C.F.R. § 4.88, 
Diagnostic Code 6304, as amended by 61 Fed. Reg. 39873-877 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Nonservice-Connected Pension 

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service. 38 U.S.C.A. § 
1110(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  

For purposes of establishing periods of service, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (herein referred to 
as the Court) has held that a service department 
determination as to an individual's service is binding on VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Also, the 
provisions of 38 C.F.R. §§ 3.8 and 3.9 state that 
certifications by the service departments will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, as a member of the Philippine Commonwealth Army 
serving with the Armed Forces of the United States, and as a 
guerilla.  In addition, service before July 1, 1946, in the 
organized forces of the government of the Commonwealth of the 
Philippines while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerilla forces subsequently recognized by a 
service department, does not qualify as active service for 
certain VA benefits, including non-service connected 
disability pension benefits.  38 U.S.C.A. § 107(a); see also 
Fonseca v. Derwinski, 2 Vet. App. 54, 55 (1992).

The veteran filed his original claim for VA nonservice-
connected pension benefits in May 1994.  He reported service 
in the Philippine Army from August 1931 to August 1941 and 
service in the USAFFE from September 1941 to May 1942 and 
again from March 1944 through April 1945.  The veteran also 
sought service-connection for bilateral hearing loss, 
defective vision, arthritis, and heart problems.

The veteran's claims file contains certification of the 
veteran's military service by the United States Army Reserve 
Personnel Center (ARPERCEN). The veteran's recognized period 
of service is from September 1, 1941 to June 30, 1946.

The veteran's claims file also contains his personnel 
records.  Specifically, an Affidavit for Philippine Army 
Personnel reflects induction into the USAFFE on September 1, 
1941.

In September 1995, the RO denied entitlement to nonservice-
connected pension benefits.  The RO notified the veteran that 
his service with the Philippine Commonwealth Army, USAFFE, 
including recognized guerillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress, was 
not deemed to be qualifying military service with the Armed 
Forces of the United States for purposes of establishing 
entitlement to nonservice-connected disability or death 
pension benefits under the laws administered by the U.S. 
Department of Veterans Affairs.  The veteran filed a timely 
notice of disagreement (NOD) in September 1995 and perfected 
his appeal in October 1995.

The veteran was afforded an RO hearing in May 1996.

Also of record are multiple lay statements from the veteran's 
daughters.  They stated that the veteran should be afforded 
VA nonservice-connected pension benefits due to his military 
service.

In response to the lay statements, the RO notified the 
veteran in August 1996 that he was not eligible for VA 
nonservice-connected pension benefits based upon his military 
service.  Thereafter, the claims file was forwarded to the 
Board for review upon the merits.

The Board recognizes the veteran's contention that he is 
entitled to non-service-connected disability pension 
benefits.  However, the evidence of record contained in the 
veteran's claims file, as well as applicable law and 
regulation, do not support that contention.

As stated above, the veteran's period of recognized service, 
for VA purposes, is September 1, 1941 to June 30, 1946.  The 
service department's determination as to the period of the 
veteran's recognized service is binding upon VA.  See Duro v. 
Derwinski, 2 Vet. App. at 532.

The veteran is not entitled to a non-service connected 
disability pension under the law.  In this instance, the 
veteran's recognized period of service is from September 1941 
to June 1946.  As discussed above, by operation of law, 
service prior to July 1, 1946, is ineligible for nonservice-
connected disability pension benefits.  38 U.S.C.A. § 107(a); 
Fonseca v. Derwinski, 2 Vet. App. at 55.  Here, therefore, 
the law, and not the evidence, is dispositive.  Accordingly, 
the claim of entitlement to nonservice-connected disability 
pension benefits is denied due to the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II. Entitlement to an Increased Evaluation for
Service-Connected Malaria

The veteran also seeks entitlement to an increased rating for 
malaria.  The record shows that in a May 1995 rating action, 
service connection for malaria was granted. At that time, the 
RO considered the veteran's service medical records and a 
December 1994 medical statement.  Considering the foregoing, 
the RO assigned a zero percent evaluation effective December 
1, 1994.

Of record is an undated medical report that reflects 
diagnoses of osteoarthritis, severe, multiple joints, severe 
deafness, bilateral, and cataracts, right, post-surgical.

In June 1995, the veteran filed a timely notice of 
disagreement (NOD) regarding the noncompensable disability 
evaluation assigned to his service-connected malaria.  

In an August 1995 rating action, the RO found clear and 
unmistakable error in the earlier May 1995 rating action.  
The RO determined that the correct effective date for 
entitlement to service connection for malaria was May 25, 
1994.  Thereafter, the RO issued a Statement of the Case.

The veteran perfected his appeal in October 1995.

In a May 1996 RO hearing, the veteran testified that he was 
suffered from malaria since 1942.  He stated that he was 
treated several times during service for malaria. He stated 
that he presently suffered from fevers three or fours times a 
month.  He stated that he had been hospitalized on prior 
occasions when his fever was high and that he was treated 
with oral medications.  He stated that he had been 
hospitalized at the Davao City hospital in the Philippines.  
He stated that his latest hospitalization was in 1990 or 
1991.  The veteran reported that he had recently lost weight 
and had little appetite.  He described night sweats and 
fevers.  He stated that he had been treated in the United 
States at a private hospital but was unclear as to the name 
of the hospital and was unsure whether he had any blood work 
done.  He stated that he was presently taking Advil.

Of record are multiple lay statements from the veteran's 
daughters, which reflect that the veteran continued to suffer 
from malaria.

In his July 1996 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
malaria.

Submitted on behalf of the veteran's claim are private 
medical records from August 1993.  In August 1993, the 
veteran was hospitalized for otitis media, right eye and 
migraine headaches.  During his hospitalization x-ray 
findings of his chest revealed clear lungs and a convex left 
cardiac border on his heart.

In an undated reference for a VA examination, the Manila RO 
advised that the VA rating criteria for malaria changed and 
as such determined that a VA examination of the veteran was 
appropriate prior to adjudication of the issue of entitlement 
to an increased evaluation for service-connected malaria.

The veteran was scheduled for VA examination in August 1997 
in Alabama, where the veteran was staying with relatives.  
The veteran failed to report to the examination.  In 
September 1997, the veteran's daughter notified the RO that 
the veteran failed to appear at his VA examination because he 
had returned to the Philippines and his telephone had been 
disconnected.  

In October 1997, the Manila RO notified the veteran that he 
was rescheduled for VA examination in Manila, Philippines.  
The veteran was scheduled for examination in November 1997.

In November 1997, the veteran's daughter notified the RO that 
the veteran was unable to attend the VA examination due to 
poor health.  She stated that the veteran was presently 
hospitalized.  Later in November 1997, the veteran's daughter 
requested that the veteran be rescheduled for VA examination 
in Davoa City, Philippines.

In April 1998, the veteran notified the RO that he was unable 
to report to Manila for VA examination.  In May 1998, the 
veteran stated that he would seek private examination and 
submit the findings to the RO in consideration of his claim 
for entitlement to an increased evaluation for service-
connected malaria.

Thereafter, the veteran was authorized for fee-basis 
examination for the VA in Davao City in July 1998.  In July 
1998, the RO notified the veteran that a private examination 
had been scheduled for August 1998.  The veteran failed to 
report.  The veteran was rescheduled and failed to report for 
examination in December 1998.  Thereafter the claims file was 
forwarded to the Board for adjudication upon the merits.

Disability evaluations are determined by the application of 
the Rating Schedule, which is based on average impairment of 
earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4. Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Prior to August 30, 1996, the Rating Schedule provided that 
malaria manifested by recently active with one relapse in the 
past year; or old cases with moderate disability warranted a 
10 percent disability and a 30 percent evaluation was 
warranted for recently active malaria with one relapse in the 
past 6 months; or old cases with anemia.  38 C.F.R. § 4.88a, 
Diagnostic Code 6304 (1995).

At that time, the schedule also provided that in rating 
disability from malaria, once identified by clinical and 
laboratory methods, or by clinical methods alone where the 
disease is endemic, the clinical course of the disease, the 
frequency and severity of recurrences, the necessity for the 
reaction to medication, should be the basis of evaluation, 
not the presence or absence of parasites.  Where there have 
been relapses following the initial course of treatment, 
further relapses are to be expected and for some time the 
veteran must be given the benefit-of-the-doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria. 38 C.F.R. § 4.88a (1995).

Effective August 30, 1996, the Rating Schedule provides that 
malaria as an active disease warrants a 100 percent 
evaluation.  It is also noted that the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system. 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When entitlement to a benefit cannot be established without a 
current VA examination or re-examination and a claimant 
without good cause fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, illness or hospitalization of the 
claimant or a claimant's family member.  When a claimant 
fails to report for an examination in conjunction with a 
claim for an increased rating, the claim shall be denied, 
absent, as indicated above, a showing of good cause. 38 
C.F.R. § 3.655(a), (b).

After a thorough review of the veteran's claims file, 
including the application of either the new or old version of 
Diagnostic Code 6304, the Board concludes that the currently 
assigned noncompensable evaluation is appropriate.  In this 
case, the veteran's complaints of experiencing a fever, and 
night sweats are recognized. However, the objective clinical 
data shows that no evidence of malaria is present.  The 
veteran was scheduled for VA examinations in August 1997, 
November 1997, July 1998, and November 1998.  The veteran 
stated that he was unable to report to the VA examinations 
and that he would seek private examination.  No medical 
evidence of any treatment or present diagnosis of malaria has 
been presented.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Considering the foregoing and applicable law and regulations, 
the Board must conclude that the active malaria is not 
present and the record is devoid any findings demonstrating 
functional impairment associated with the service-connected 
disease.  Accordingly, the veteran's disability picture does 
not more nearly approximate the criteria required for a 
compensable evaluation.  38 C.F.R. § 4.7, 4.31, 4.88a, 
Diagnostic Code 6304 (1995) amended by 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1998).


ORDER

The veteran's claim for non-service connected disability 
pension benefits is denied, as the claim lacks legal merit.

Entitlement to an increased (compensable) evaluation for 
malaria is denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

